             Case 1:20-cv-07607-CM Document 5 Filed 09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ADEKUNLE A. ONATOLU,

                                 Plaintiff,
                                                              1:20-CV-7607 (CM)
                     -against-
                                                              CIVIL JUDGMENT
 NEWS STATIONS AROUND THE WORLD,

                                 Defendant.

       Pursuant to the order issued September 17, 2020, dismissing this action without

prejudice,

       IT IS ORDERED, ADJUDGED, AND DECREED that under the July 9, 2015 order in

Onatolu v. U.S. Army, ECF 1:20-CV-2829, 4 (S.D.N.Y. July 9, 2015), this action is dismissed

without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       Plaintiff has consented to electronic service of Court documents. (ECF 3.)

SO ORDERED.

 Dated:      September 17, 2020
             New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge
